Election/Restrictions
Applicant’s election of the invention of claims 1-15 in the reply filed 12/21/2021 is acknowledges. Election was made without traverse. 
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claims 1, 3, and 12, “one’s” has been replaced with --the user’s—

In claim 4, line 1, “claim 17” has been replaced with –claim 1—

In claim 5, line 3, “that received” has been replaced with –that are received--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The closest art of record is considered to be Gerschefske (US 7771328), which teaches a non-inclinable rebounder with a rail and a sliding platform (See FIG 10). ‘328 also teaches a single foot platform with resilient left and right foot pads (FIG 11) that use springs to cushion a user’s feet. In addition to the ‘328 rebounder lacking an incline feature, it critically lacks a teaching of independent foot platforms as claimed. The foot contact portions may be separate, but they share a common foot platform. This creates interdependency between the left and right contact portions. There is no motivation to separate the foot platform of ‘328 beyond improper hindsight. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.